Citation Nr: 0514275	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-34 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES


1.  Entitlement to service connection for osteoarthritis of 
the lumbar spine with sciatic neuropathy.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for chronic migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In March 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is of record in the claims file.

The veteran's March 2005 hearing shows he desired to withdraw 
his claim for service connection for degenerative arthritis, 
which had been on appeal at that time.  Given the veteran's 
sworn testimony as to this matter, the Board considers that 
claim withdrawn, and will confine our discussion to the 
issues as set forth above.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
osteoarthritis of the lumbar spine with sciatic neuropathy is 
related to active military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
acid reflux is related to active military service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
chronic migraine headaches are related to active military 
service.



CONCLUSIONS OF LAW

1.  Osteoarthritis of the lumbar spine with sciatic 
neuropathy was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  Acid reflux was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2004).

3.  A chronic migraine headache disorder was not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's January 1955 entrance examination reports show 
his digestive system, spine, and head were normal.  He 
reported no history of throat or stomach trouble, or of 
having worn a back brace.  He did report a history of 
frequent or severe headaches.  An August 1955 record shows 
the veteran complained of feeling ill, with headaches as one 
of several symptoms.  The impression was generalized illness, 
probably with pneumonia.  In a separate service record, the 
veteran complained of headache, cough, and fever.  A week 
prior, he noted a dull headache, which was present nearly 
continuously.  The impression was bronchial pneumonia.

A February 1956 record shows the veteran was hospitalized, 
complaining of a sore throat, headache, and fever.  The 
impression was tonsillitis, acute, follicular.  July 1957 
records show the veteran complained of sudden onset of a 
headache.  The veteran's October 1958 separation examination 
records show his digestive system, head, and spine were 
normal upon clinical evaluation.  The physician noted that 
the veteran had frequent headaches, often while working in 
the sun on a hot day.  They were alleviated by APCs (tablets 
containing aspirin, phenacetin, and caffeine), with no 
complications and no sequelae.  The veteran's defects and 
diagnoses included only pes planus, excess weight, and 
defective distant vision.  The veteran reported a history of 
frequent or severe headaches.  He reported no throat or 
digestive trouble.

VA outpatient records dated from June 1989 to August 2002 
show the veteran complained of, and was treated for, back 
pain and headaches.

An August 1991 VA X-ray report shows the veteran had an 
eighteen-year history of arthritis of the spine.  A 1974 film 
showed narrowing of the spine.  On examination, the veteran 
had marked limitation of motion of his spine.  The diagnosis 
was osteoarthritis of the lumbosacral spine.

An August 1991 private treatment record shows J.A., M.D., 
initially treated the veteran in December 1974, when he 
complained of a one-week history of soreness and stiffness in 
the low back.  In May 1975, a myelogram was performed, which 
revealed degenerative arthritis of the lumbar spine, with 
nerve root asymmetry.  His symptoms had increased in 1990, 
and he was unable to work.  The impression was osteoarthritis 
of the lumbar and cervical spine.

In October 1991, the veteran underwent VA examination.  He 
stated that his low back started hurting in approximately 
1974.  He stated there was no history of any trauma.  It 
appeared to just be osteoarthritis.  The diagnosis was 
arthritis of the lumbosacral and cervical spine.  X-rays 
showed degenerative joint disease of the cervical spine.

In a June 1992 assessment, Dr. A noted that the veteran 
indicated his illness had begun in 1974.  He said he worked 
for a construction company for seven years prior to 1991.  In 
1974, he felt a catch in his back when he was cutting 
firewood.  He also worked as a logger from 1975 to 1980.  The 
document noted that he was applying for Social Security 
Administration disability benefits.

Chiropractic records show the veteran was treated for back 
pain from 1995 to 2003.

A May 2002 VA treatment record shows the veteran reported a 
past history of GERD, or gastroesophageal reflux disease.

In a July 2002 written statement, M.E., M.D. , indicated that 
the veteran had been a patient of his for about twenty years.  
During that time, Dr. E gave him an occasional steroid 
injection for pain in his lower back.  He believed it was 
probably arthritis or tendonitis.  The last time he did this 
was in August 1999.

In a December 2002 written statement, Dr. A indicated that he 
evaluated the veteran in August 1991, when the veteran 
complained of a long history of back pain.  The veteran 
related the onset of his back pain to his service duties with 
the U.S. Air Force.  He indicated that his service had 
consisted of driving heavy equipment and working in the base 
tire shop lifting and changing heavy tires.  The impression 
was osteoarthritis of the cervical and lumbosacral spine and 
probable neuropathy, left leg.  Dr. A stated that the onset 
of symptoms was historically related to the U.S. Air Force 
work duties.  Objective diagnostic studies documented 
narrowing disc spaces with associated osteoarthritic lipping.  
Dr. A stated that if the history as presented was true and 
accurate, the present symptoms were a result of the service 
work duties, or certainly aggravated by service work duties.

In a January 2003 written statement, G.S., M.D., indicated 
that the veteran had been his patient since 1987.  He 
complained of back pain that he believed began while he was 
in the service.  The veteran related that his pain began with 
service related tasks of driving heavy equipment and working 
in the tire shop where he was required to lift and change 
heavy tires.  X-rays showed degeneration of the lower lumbar 
spine with stenosis.  The evaluation was osteoarthritis of 
the lumbar and cervical spine and sciatic neuropathy of the 
left lower extremity.  Dr. S stated that the veteran's 
problems began while he was in military service and were 
probably the result of activities performed in that period of 
time.

In May 2003, the veteran testified before a Decision Review 
Officer at the RO.  He indicated that his active duty 
consisted of driving a vehicle and working in a tire shop.  
He had suffered no injuries to his lumbar spine prior to 
service.  He said his back problems started along with his 
headaches, and gradually built up.  When he got out of 
service, it never got better.  He self-medicated until 1974, 
when he finally went to the doctor.  He further testified 
that he first had trouble with his back in 1956.  He stated 
that he went to sick call and was given aspirin.  The 
headaches started at the same time.  The veteran said he 
still had migraine headaches occasionally.  They lasted one 
day, with nausea.  He did not recall receiving a blow to his 
back or having fallen and injured his back.  He believed his 
back problems were from lifting tires.  The veteran also 
testified that, over the years, all of the medicine he had to 
take caused acid reflux.  He had tried to locate records from 
prior to 1974, but was unable to do so.  The veteran 
indicated that, while in service, he was X-rayed for his back 
and stayed in the hospital for a week.

In a November 2003 written statement, S.D., a friend and 
insurance agent of the veteran, indicated that he had known 
the veteran for 25 years.  He stated that the veteran had 
suffered medical problems with his back for many years, and 
that he had applied for major medical insurance through one 
of S.D.'s companies and was declined coverage because of his 
medical history.  He noted that the veteran seemed to have 
difficulty in his body movement.  The veteran responded to 
him that his back pain was a result of serving in the Air 
Force for three-and-a-half years.

In a December 2003 written statement, H.A. indicated that he 
served with the veteran in the Air Force and was stationed 
with him at Donaldson Air Force Base in Greenville, South 
Carolina.  During that period of time, they traveled to their 
hometown often, and H.A. always did the driving because of 
severe back problems suffered by the veteran.  The veteran 
had problems with his back due to the heavy lifting required 
to complete his job in the motor vehicle repair shop.

In a December 2003 written statement, the veteran's mother 
indicated that she learned about the veteran's back problem 
in 1957, the year before he was discharged from service.  
When he came home on weekends, he was always in pain after 
riding in the car.  When he got out of service, he could not 
work for two years, and then went to work for his father.

In an April 2005 written statement, Dr. S indicated he 
treated the veteran since 1987 for lumbar problems that 
affected his knees and ankles.  His ability to stand and walk 
was diminished by these problems.  Dr. S stated that he 
obtained the veteran's records of treatment and fully 
concurred with his findings.  According to the veteran's 
reports, the problems arose and continued to aggravate him 
since his term of service in the military.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  The veteran withdrew his claim 
for arthritis.  The veteran's representative indicated that 
he had evidence of headaches in service in 1955, 1957, and 
1958.  It was averred that he was given an examination in 
1958 and the headaches were noted to be acute.  The veteran 
indicated he first injured his back in 1956.  At the time, he 
was working in the tire shop in service.  He testified that 
he did not seek medical attention at that time.  He said 
that, in June of that year, he had pneumonia, and they 
believed his pneumonia was causing his back to hurt.  He had 
experienced back problems ever since.  He also went on sick 
call for his headaches, and was given aspirin.  He was given 
the same medication for his back.  He said he had never 
sought treatment for his acid reflux.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In July 2002 and March 2004 letters, the RO informed the 
veteran of the VCAA and its effect on his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
October 2003 statement of the case (SOC) and November 2003 
and January 2004 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the November 2003 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents need to be read in the context of the other, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, 
slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2004).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if any such 
disease is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1101(3), 
1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

C.  Service Connection - Lumbar Spine

The veteran contends that he has a chronic disorder of the 
lumbar spine that is related to service.  The medical 
evidence associated with the veteran's claims file clearly 
shows that he has a current diagnosis.  Specifically, he has 
been diagnosed with osteoarthritis of the cervical and lumbar 
spine and sciatic neuropathy.


However, despite the veteran's testimony to the contrary, 
there is no evidence of a back disorder or any complaints of 
back pain in service.  The service medical records show he 
was diagnosed with pneumonia and bronchitis in service, as he 
has testified.  However, the service records, in listing the 
veteran's symptoms, never indicate that he complained of any 
back pain.  While his service personnel records indicate that 
he was a vehicle operator while on duty, to which he relates 
his current back pain, as noted above, his service medical 
records are entirely negative for any complaints of back 
pain.  The Board certainly has no reason to doubt the 
veteran's testimony, and the statements of other persons 
which he has submitted, to the effect that he experienced 
back pain in service from his duties requiring lifting of 
heavy tires used on military vehicles.  Those described 
symptoms dating to the 1950s, however, do not necessarily 
relate to his current disability unless the medical evidence 
provides a connection to fill the gap between service and the 
currently claimed disability.

Furthermore, there is no evidence that the veteran sought 
medical treatment for his back pain until 1974, more than 
fifteen years after his separation from service.  While the 
veteran has stated that he sought treatment from a private 
doctor just after his separation from service, he was unable 
to locate records of such treatment.  We sympathize with the 
veteran's frustration in being unable to locate records, but 
the Board can only base this decision upon the evidence of 
record.

The Board also notes that the veteran has submitted several 
lay statements showing that others noticed his back pain 
during and after his service.  While the Board appreciates 
these statements and does not doubt the sincerity of the 
opinions, these statements have not been shown to have been 
written by people with specific medical knowledge.  As noted 
above, while the veteran's veracity as to his having had back 
pain at that time is not in question, there is still no 
medical conclusion showing that this was in any way related 
to his current osteoarthritis.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In addition, the Board points to the veteran's private 
medical assessment conducted in June 1992.  The veteran 
reported at that time that his lower back disorder began in 
1974 (more than 15 years after service), when he injured it 
cutting firewood and felt a "catch" in his back.

Finally, the Board acknowledges the statements of various 
medical professionals submitted by the veteran, in which they 
indicate that, given the veteran's stated history, his 
current condition could have or did stem from his military 
service.  However, these statements appear to be merely a 
recitation of the veteran's service history as he related it 
to the physicians.  A mere transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  There is no evidence that these 
medical professionals ever reviewed the veteran's service 
medical records and then related his current back disorder to 
that time period.  Therefore, their opinions are not 
competent evidence upon which the Board can base its 
decision.

In summary, there is no competent evidence to show that the 
veteran had a back injury or any back pain in service.  
Furthermore, while the veteran certainly has a current back 
disorder, there is no evidence of record that competently 
links this disorder with the veteran's active military 
service.

D.  Service Connection - Acid Reflux

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Court of Appeals for 
Veterans Claims has clarified that service connection shall 
also be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a non-service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  Establishing service connection on a secondary 
basis requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

The veteran has contended that he suffers from 
gastroesophageal reflux disease (GERD) which is the result of 
medications required for his back, his headaches, and his 
arthritis.  However, as noted above, and as will be explained 
below, the veteran is not service connected for his back or 
headaches, and he withdrew his claim for degenerative 
arthritis.  Therefore, service connection for GERD, claimed 
as secondary to other disorders, cannot be granted.

In evaluating the veteran's claim for direct service 
connection, the Board notes that his service medical records 
are completely silent for any complaint of, or treatment for, 
GERD or any throat, esophagus, or stomach disorder in 
service.  While his current VA outpatient records show a 
history of, and ongoing treatment for, GERD, there is no 
medical opinion of record that relates the veteran's current 
diagnosis with his military service.

E.  Service Connection - Headaches

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  In addition, "[t]he usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The veteran contends that he currently suffers from migraine 
headaches that are related to his active military service.  
The Board notes that the veteran's service medical records 
show treatment of acute conditions for which headaches were a 
noted symptom.  Specifically, the veteran experienced 
headaches as a part of several symptoms that resulted in 
diagnoses of pneumonia, bronchitis, and tonsillitis.  In only 
one service record, dated in July 1957, did the veteran 
complain of headaches with no accompanying symptoms and no 
separate diagnosis.

The veteran's October 1958 separation examination listed 
headaches as a complaint of the veteran during service.  The 
examining physician noted that the headaches were treated 
with aspirin tablets, and resolved with no complications and 
no sequelae.  In other words, they were considered acute 
conditions, which were not chronic.  Therefore, while the 
veteran's VA outpatient records show he complained of and was 
treated for headaches, there is no evidence of record to 
relate these headaches to those he incurred in service, nor 
is there any evidence that these headaches were of a chronic 
nature that lasted from service to the present.  Indeed, the 
first medical evidence of record that shows any post-service 
treatment for headaches is dated in June 1989, more than 
thirty years after separation from service.

The Board also notes that he reported a history of headaches 
when he entered the military.  As stated above, service 
connection may be granted for a disability that existed prior 
to service if the evidence shows that it was aggravated 
(i.e., became permanently worse) during service beyond the 
normal course of the disability.  In reviewing the veteran's 
service medical records, the Board can find no evidence that 
his migraine headaches, assuming they preexisted service, 
were aggravated during his military service.  Indeed, the 
service medical records show he only complained of headaches 
that were unrelated to any other illness one time during his 
three-and-one-half years in service.  Otherwise, all of the 
veteran's headaches were related to pneumonia, bronchitis, 
and tonsillitis.  Furthermore, as noted above, the first 
evidence of any post-service headaches was in June 1989, more 
than three decades after his separation from service.

F.  Conclusion

The Board recognizes that the veteran believes that his 
lumbar spine disorder, acid reflux, and headaches are related 
to his military service.  The veteran's sincerity is not in 
question.  However, while the veteran is certainly capable of 
providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the degree of disability produced by the 
symptoms or the condition causing the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Routen, supra.  As 
described above, the veteran has not provided any competent 
medical evidence to show that any of his claimed disabilities 
are related to his active military duty.

As the evidence preponderates against the claims for service 
connection for a lumbar spine disorder, acid reflux, and 
headaches, the benefit-of-the-doubt doctrine is inapplicable, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

ORDER

Service connection for osteoarthritis of the lumbar spine 
with sciatic neuropathy is denied.

Service connection for acid reflux is denied.

Service connection for chronic migraine headaches is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


